324




         OFFICE           OF THE   ATTORNEY        GENERAL              OF TEXAS
                                        AUSTIN




Bonorablo Thomas A. k’hmat
Oountf         Attornel
Lfborty County
Llbortr, Tsrar
IMar Sirr




oarcfully eonrl
stat4          in JOur




                                    P, or IR thb           d.WrnaQltr &see

        fry       part of the rxpwiro             of bulldlng aaao.
                  *In 0n8wc        to   p,w quertten             at ffrrt      t,toM
        fou      In an sit-hand         oplnlaa     that     I    t&l    not   FhWc
        that  th6    Oosmi86~~nsrs~ Mart                   ha4 tiu   autherlty
        to a0nrtruat     said Lwy beeauae                   It 4X&l a0t   ia Uy
        wry pwtaln to OounfiJ %miRorr.                        rsmrsr,     sine0
Honorable       Thomas A. Wheat,    Pace    2




     that time,      I have ha& the opportunity           to briei
     this   gueotion    and my opinion       ;e still     the earn0 -
     that ie tbo County would not have the power or
     authority     to oonetruot     or pertly       oonetruot   or
     proolde    funds for the conetruotion            of a levy as
     deearlbed     In your queetlon,        unless    tkere Is
     oreated    a &ry Ioprorement          Dietriot    under end
     by virtue     of Worielone       of Chapter 6, of Title
     128, of the Revised        Civil    Statutes     of Texas,
     providing     for the cetablleiment          and oreatlon
     of Levy Impror*meat        Dletrlote.         In other worde,
     the kgielnture        has invaded      thie field      and pro-
     vided under what oondltkme             euah pub110 funds
     m~y be used for She purpose of crerting lerlee
     along nerlgable       streams and Ln add.itlon thereto
     in Chapter 1, of Title          128, we find Artiolo         802a,
     whloh provides:

              ulUFon mA after     the taking   effret  of this
      Aat   (epeik:ng     mbmt the Letry Iaaprorelneot Die-
      trlot    Aot)   it ehall  be unlavful  for any person,
      oorporation       OF Levy Improvemeat  Uietriot,   with-
      out   first   obtaining       approval    of the plane    for
      the same by the 8tnte            ReolamatAon Engineer,        to
      aoaetmot,       attempt to oonetruot,          oauee to be
      conetruated,       aatntnin      or oauee to be malnBlned,
      mylevy      or other     euoh improvement       on, along or
      near,     any stream of this        State whiah is eubjeot
      to floods,      freehuts,      or aver-floue      so fa r le to
      oozitrol,    regulate      or otherwise      ohnnge the flood
      water o f lueh rtresn;           and any p weo n, c o r p o r a -
      tlon or Dletrlot         violating     thla   leotlon  or this
      Act em11 be deemed pulltr              OS a mledemeanor       and
      upon oonvlotlan ehall            be punished by a fine        of
      not   ex0eeaing    6100.00.    . .I
                *Then the Aot (toes en and provides   that         euah
      Illegal      oonetruotlone  am be an)oined    by the         At-
      torney      Oeneral.

             gf think that eny inqlriauale     who may ae-
      etre to have the levy oon~tmroted      00uia only
      conetruot    it out af tholr  private  funds,  after
      they have first    obtained  the approval   of the
      plane for same by the State Reolametion       FtnnlnOOP.
Honorable      Thomee A. #heat,         Page J




        And after     thle    1s done, I am still      of the opin-
        ion that the County oould not have any authority
        to appropriate        money for the oonetruotion      of
        same.      The only way they oould partlolpate          in
        the same la by creation          of a Levy Improvement
        llletrlct.    It Is the law o? our land that Coun-
        ties    and Oome&eeionere9       Court only have euoh
        powcre as are l       peoIally   oonrorred   upon them,
        and unleee      there    1s a provlelon    in our Oonetl-
        tution     or Wiatutee provldbg         for then to have
        a oertaln     power they do not have It.

              “I have aleo studied    Chapter 6, Title 22
        o? our Satutce    and I do not tnink it throws
        any light  upon the Iml)Jeot.

               *Llkcwlse,      ArCi    6830 of our Statutes
        providing      thnt County Coeueleslonern    Court may
        build   lcvlce     or seawallt  but it only appllcs
        to County Comm~eeLoncr Court of ~luntlce           and.
        muniolpality       authorities  a? our Cltlee    boracr-
        lng on tfre aoaet of the @ulf or Hexloo. OS oouree,
        tLlc would not apply to Liberty         County.*

               Artlole    8028,    vernon’e      Annotated     Texas    Clvll    atat-
utee,    reads    am rollowe:

               *From an6 after          the taking      effcot    of this
        hot it shall       be unlswful       for any pereon           corpor-
        etion    or levee      Improvement      dietrlot,       wI{hout
        flret    obtalnlnq      the approval       of plane for the
        eeme by the State keolamatlon                EnKinecr,      to oon-
        etruot, attempt         to oonetruot,        oauee to be aon-
        ltruutea,      -2ntain       or oauee to be mclntalncd,
        eny levee      or other euoh improvement              on, along
        or near eny etreRe of this              State vbioh Is eub-
        jeot to floods,         frcrhete     or overflcve,         so aa to
        oontrol,     regulate       or otherwise      onan(jc, the flood
        waters cf euoh stream; an4 an? person,                     oorpora-
        tlon or dIetriot          vlolatlng     this    eeotion     of this
        Aot shall      be dceemd guilty         OS a mle6emeanor,          and
        upon convictlou         shall     be punlehed      by a line of
        not exoecdfq         one hundred dollars.              bnd in the
        event any euoh etruoture             3.n about to be oonetruot-
        cd, 1s oonrtruoted,            or mcIntained       by any pereon
IlonorabloTheam A. Uhbat, PagO              4




       or sorparr6lonvithout approval   of tho plner by
       tho State Roohutlon Eztginrrr,   it  rhall bo tho
       buxFyoi the Attorney @moral, on the nquort of
       Oh0 s'ate Faol~mationEnguaror to file ru3.tin
       one OS tho dir8riot  courta al barlo   Couet~y,ia
       uhlch the oonur of such oultr lr hereb? fixed,
       to .nJolo the conrtruotionor emlntomoo OS rueh
       rtmoturo. Proridod,    that the prvrlrionr of thlr
       erotlon chall not apply to dama, oanals Or other
       lmproromontssatloor to be mdr by lrrlgation,
       vator impcorenentsor irrigationlmprotemonte
       made br ind%ridualror oorpo~a1;16n~.'
          Ye have oanfully o o eo lder thoe
                                          dlOatuter poiatti
out by JOU; WI harr aleo beoa \rmblo to ?%ab W,~etatutory
authorityvh%oh rould authoriso thr '@ma%8rloaer8'QQur8
t0 lxp0ab 00unty mtbf0r   th0 prvp0000 inpuma   Ob0ut.

            It io lettlod l&V       t&alt    o o m4 iso ~o a reo
                                                the           r s’
                                                                 ur s
bar only onoh power ml          authorit;gatItho rtatutra sld %a-
rtitutlon   oonfo~ upon   it,     oithor oxpreml~ 88 br nrsoaauy
kBpl~oatlon.
            It   is ow cplnlonthat yor harr aornotly.aemwr-
04 the quort1on.
                                                  Your8 very        tm1y
                                        Am’QnxET -                   OF ¶mM


                                        Pr            /eiP-;d
                                                                Wm. J. Panting
                                                                    Irosirtant
UJPIwl


                  *='RO'JEDMAR .28,1941

              -d-d-
                ATTORNEY GENERAL OF ~~~~